Name: Commission Regulation (EEC) No 3633/92 of 16 December 1992 laying down detailed rules for the application of the import arrangements provided for by Council Regulations (EEC) No 3391/92 and (EEC) No 3393/92 for high-quality beef and frozen buffalo meat
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  foodstuff
 Date Published: nan

 17. 12. 92 Official Journal of the European Communities No L 368/27 COMMISSION REGULATION (EEC) No 3633/92 of 16 December 1992 laying down detailed rules for the application of the import arrangements provided for by Council Regulations (EEC) No 3391/92 and (EEC) No 3393/92 for high-quality beef and frozen buffalo meat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3391 /92 of 23 November 1992 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (1993) ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 3393/92 of 23 November 1992 opening a Community tariff quota for frozen buffalo meat falling within CN code 0202 30 90 (1993) (2), and in particular Article 2 thereof, Whereas Regulations (EEC) No 3391 /92 and (EEC) No 3393/92 opened quotas for high-quality beef and veal and for buffalo meat ; whereas the rules for the applica ­ tion of these arrangements must be established ; Whereas the exporting non-member countries have undertaken to issue certificates of authenticity guaran ­ teeing the origin of these products ; whereas the form and layout of these certificates and the procedures for using them must be specified ; whereas the certificate of authenticity must be issued by an appropriate authority in a non-member country, the standing of which is such as to ensure that the special arrangements are properly applied ; Whereas, pursuant to Article 2 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 815/91 (4), a licence is required for all imports into the Community of beef and veal products ; whereas some of the non-member countries exporting meat under this Regulation have undertaken to restrict their exports of such products ; whereas the licence must be endorsed as required by the provisions in Article 12 of Regulation (EEC) No 2377/80 ; Whereas in order to ensure that the importing of these meats is managed efficiently it is appropriate to provide for the non-transferability of certificates ; Whereas provision must be made for the Member States to transmit relevant information in connection with these special imports ; 1 . The tariff quota for fresh, chilled or frozen beef and veal provided for in Article 1 of Regulation (EEC) No 3391 /92 shall be allocated as follows : (a) 1 7 000 tonnes of chilled, boned or boneless meat, falling within CN codes 0201 30 and 0206 10 95, and answering the following definition : 'Special or good-quality beef cuts obtained from exclusively pasture-grazed animals aged between 22 and 24 months, having two permanent incisors and presenting a slaughter liveweight not exceeding 460 kilograms, referred to as "special boxed beer, cuts of which may bear the letters "sc" (special cuts)' ; (b) 5 000 tonnes product weight of meat, falling within CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 020610 95 and 0206 29 91 , and answering the following definition : 'Selected cuts of fresh, chilled or frozen beef derived from bovine animals which do not have more than four permanent incisor teeth, the carcases of which have a dressed weight of not more than 327 kilograms (720 pounds), a compact appearance with a good eye of meat of light and uniform colour, and adequate but not excessive fat cover. The meat shall be certified "high-quality beef EEC"'; (c) 2 300 tonnes of boned or boneless meat, falling within CN codes 0201 30, 0202 30 90, 0206 10 95 and 0206 29 91 , and answering the following definition : 'Special or good-quality beef cuts obtained from exclu ­ sively pasture-grazed animals presenting a slaughter liveweight not exceeding 460 kilograms, referred to as "special boxed beef". These cuts may bear the letters "sc" (special cuts)' ; (') OJ No L 346, 27. 11 . 1992, p. 1 . (2) OJ No L 346, 27. 11 . 1992, p. 5. 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . 4) OJ No L 83, 3 . 4. 1991 , p. 6 . No L 368/28 Official Journal of the European Communities 17. 12. 92 instruction in Annexes I and II, by one of the issuing authorities listed in Annex II . 2. Certificates of authenticity shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. The stamp may be replaced on the original certificate of authenticity and its copies by a printed seal . (d) 10 000 tonnes product weight of meat, falling within CN codes 0201 , 0202, 0206 10 95 and 0206 29 91 , and answering the following definition : 'Carcases of any cuts from cattle not over 30 months of age which have been fed for 100 days or more on a nutritionally balanced, high-energy-feed concentration ration containing no less than 70 % grain and at least 20 pounds total feed per day. Beef graded USDA "UNITED STATES DEPARTMENT OF AGRICUL ­ TURE", "choice" or "prime" automatically meets the definition above. Meat graded A2, A3 and A4 under the standards of the Canadian Ministry of Agriculture automatically meets the definition above'. 2. The tariff quota for frozen buffalo meat provided for in Article 1 ( 1 ) of Regulation (EEC) No 3393/92 shall be administered in accordance with the provisions of this Regulation . Article 4 1 . The issuing authorities listed in Annex II shall : (a) be recognized as competent by the exporting country ; (b) undertake to check the particulars set out in the certi ­ ficates of authenticity ; (c) undertake to communicate to the Commission and to the Member States, on request, any useful information enabling the particulars set out in the certificates of authenticity to be evaluated. 2. The list shall be revised by the Commission where any issuing is no longer recognized, where it fails to fulfil one of the obligations incumbent on it or where a new issuing authority is designated. Article 2 1 . The total suspension of the import levy for the meat referred to in Article 1 shall be subject to the presenta ­ tion, at the time it is put into free circulation, of a certifi ­ cate of authenticity and, in respect of the meat referred to in Article 1 ( 1 ) (d), to the presentation of the import licence referred to in Article 12 of Regulation (EEC) No 2377/80 . The import certificates requested for the meats under Article 1 (1 ) (d) shall not be transferable . 2 . The certificate of authenticity shall be made out in one original and not less than one copy on a form corres ­ ponding to the model in Annex I. The form shall measure approximately 210 x 297 mm. The paper shall weigh not less than 40 g/m2 and shall be white . 3 . The forms shall be printed and completed in one of the official languages of the Community and also, if desired, in the official language or one of the official languages of the exporting country. The relevant definition in Article 1 (1 ) applying to the meat originating in the exporting country shall be shown on the back of the form. 4. Certificates of authenticity shall bear an individual serial number assigned by the issuing authority referred to in Article 4. The copies shall bear the same serial number as the original . Article 5 1 . Certificates of authenticity shall be valid for three months from the date of issue . However, certificates may not be presented after 31 December of the year of issue . 2. The original certificate of authenticity and one copy shall be presented to the customs authority when the product covered by the certificate is released for free circulation . 3 . Copies of the certificate of authenticity referred to in paragraph 2 shall be sent by the customs authorities of the Member State in which the product is released for free circulation to the authorities designated by that Member State for notification in accordance with Article 6 ( 1 ). Article 6 1 . In respect of each period of 10 days and not later than 1 5 days thereafter the Member States shall notify the Commission of the quantities of products referred to in Article 1 that have been released for free circulation, broken down by their country of origin and combined nomenclature code. Article 3 1 . Certificates of authenticity shall be valid only if they are duly completed and endorsed, in accordance with the 17. 12. 92 Official Journal of the European Communities No L 368/29 2. For the purposes of this Regulation, a period of 10 days means :  from the first to 10th of the month inclusive,  from the 11th to 20th of the month inclusive,  from the 21st to the last day of the month inclusive. Article 7 Licence applications shall be lodged and import licences shall be issued for the meat referred to in Article 1 ( 1 ) (d) in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 . Article 8 References to Commission Regulation (EEC) No 263/81 ('), or to Articles of thereof, in all Community instruments shall be treated as references to this Regula ­ tion or to the corresponding Articles thereof. Article 9 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 27, 31 . 1 . 1981 , p. 52. class="page"> ANNEX I 1 Exporter (name and address) 2 Certificate No ORIGINAL 3 Issuing authority 4 Consignee (name and address) 6 Means of transport 5 CERTIFICATE OF AUTHENTICITY BEEF AND VEAL 7 Marks, numbers, number and kind of packages , description of goods 8 Gross weight (M 9 Net weight ( kg) 10 Net weight ( in words) 11 CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the beef described in this certificate complies with the specification shown overleaf. (a ) for high-quality beef ( 1 ); (b) for buffalo meat ('). Place : Date : I1 ) D el et e a s appropri ate . Signature and stamp (or printed seal) To be filled in either by typewriter or hand in block capitals . DEFINITIONS High-quality beef originating in (appropriate definition) Buffalo meat originating in Australia 17. 12. 92 Official Journal of the European Communities No L 368/33 ANNEX II LIST OF AUTHORITIES IN EXPORTING COUNTRIES EMPOWERED TO ISSUE CERTIFICATES OF AUTHENTICITY  SECRETARÃ A DE AGRICULTURA, GANADERÃ A Y PESCA : for meat originating in Argentina, answering the definition in Article 1 (1 ) (a).  AUSTRALIAN MEAT AND LIVESTOCK CORPORATION : for meat originating in Australia : (a) and meeting the definition in Article 1 ( 1 ) (b) ; (b) as referred to in Article 1 (2).  INSTITUTO NACIONAL DE CARNES (INAC) : for meat originating in Uruguay, answering the definition in Article 1 (1 ) (c).  FOOD SAFETY AND INSPECTION SERVICE (FSIS) OF THE UNITED STATES DEPARTMENT OF AGRICULTURE (USDA) : for meat originating in the United States of America, answering the definition in Article 1 ( 1 ) (d).  FOOD PRODUCTION AND INSPECTION BRANCH-AGRICULTURE CANADA, DIRECTION GÃ NÃ RALE PRODUCTION ET INSPECTION DES ALIMENTS-AGRICULTURE CANADA : for meat originating in Canada, answering the definition in Article 1 ( 1 ) (d).